           Case 3:18-cv-01871-HZ           Document 48      Filed 02/14/20   Page 1 of 6




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204
Attorneys for Plaintiff




                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON

                                           (Portland Division)

ADI ACQUISITION CO., LLC,                             Civil No. 3:18-cv-01871-HZ

                              Plaintiff,              PLAINTIFF’S REBUTTAL EXHIBIT
                                                      LIST
      v.

THEODORE L. VALLAS,

                              Defendant.

               Plaintiff ADI Acquisition Co., LLC submits the following rebuttal exhibit list

pursuant to the Court Trial Management Order [ECF No. 26] and Minute Order [ECF No. 34].


Ex.    Bates No. or
No.     ECF No.                       Description                 Marked     Offered   Received

44    ADI_0000734-       January 21, 2018 email string
      ADI_0000735        between Timothy Sieber, John
                         Beardsley, Darrell Richardson,
                         Mr. Vallas, Dr. Paul Hook, Terry
                         Canby and Tom Carrollo regarding
                         Caesar’s case legal fees

45    ADI_000815-        February 13, 2018 email string
      ADI_000816         between John Barkley and Bruce
                         Berning with cc to Michael
                         Fletcher regarding stock purchase
                         agreement negotiations

Page 1 - PLAINTIFF’S REBUTTAL EXHIBIT LIST
        Case 3:18-cv-01871-HZ     Document 48       Filed 02/14/20   Page 2 of 6




Ex.    Bates No. or
No.     ECF No.                  Description              Marked     Offered   Received

46    ADI_000818-     February 9, 2018 - February 13,
      ADI_000823      2018 email string between Terry
                      Canby and John Barkley attaching
                      Aerodynamics Incorporated
                      Balance Sheet Detail with markup
                      by John Barkley

47    ADI_000876-     February 9, 2018 - February 14,
      ADI_000877      2018 email string between John
                      Barkley and Terry Canby with cc
                      on final email to Mary Herrington
                      regarding Aerodynamics
                      Incorporated Balance Sheet

48    ADI_000922-     February 15, 2018 email between
      ADI_000925      Sam Holly for Bruce Berning and
                      John Barkley with cc to Michael
                      Fletcher regarding letter
                      agreements with lawyers

49    ADI_000529-     February 15, 2018 – February 18,
      ADI_000533      2018 emails between Bruce
                      Berning, John Barkley, and Terry
                      Canby with forward to Timothy
                      Sieber by Terry Canby regarding
                      Stock Purchase Agreement
                      negotiations and closing

50    ADI_001417-     February 22, 2018 email from John
      ADI_001427      Barkley to Michael Fletcher
                      regarding revisions to Stock
                      Purchase Agreement with
                      Addendum attached

51    ADI_001483-     February 22, 2018 – February 23,
      ADI_001487      2018 email string between Michael
                      Fletcher and John Barkley
                      regarding revisions to Addendum
                      to Stock Purchase Agreement

52    ADI_002057-     February 26, 2018 email from
      ADI_002065      Michael Fletcher to John Barkley
                      with cc to Terry Canby and Bruce
                      Berning attaching seller closing
                      documents


Page 2 - PLAINTIFF’S REBUTTAL EXHIBIT LIST
        Case 3:18-cv-01871-HZ      Document 48      Filed 02/14/20   Page 3 of 6




Ex.    Bates No. or
No.     ECF No.                  Description                Marked   Offered   Received

53    ADI_002071      February 26, 2018 email from John
                      Barkley to Terry Canby and
                      Timothy Sieber setting out
                      payments that Carlsbad-Palomar
                      Airlines, Inc. needs to be make at
                      or immediately following closing,
                      including Caesar’s legal fees

54    ADI_002088-     February 27, 2018 email from
      ADI_002113      Michael Fletcher to John Barkley
                      with cc to John Beardsley, Timothy
                      Sieber, and Terry Canby attaching
                      revised Addendum to Stock
                      Purchase Agreement

55    ADI_002114      February 27, 2018 email from John
                      Barkley to Michael Fletcher with cc
                      to John Beardsley, Timothy Sieber,
                      and Terry Canby regarding
                      Addendum to Stock Purchase
                      Agreement

56    ADI_002272-     March 1, 2018 email between John
      ADI_002273      Barkley and Bruce Berning with cc
                      to Michael Fletcher regarding
                      Caesar’s case

57    ADI_002595      March 1, 2018 email from Bruce
                      Berning to John Barkley with cc to
                      Michael Fletcher and C. Dana
                      Hobart regarding Caesar’s case

58    ADI_002596-     March 1, 2018 email string
      ADI_002597      between Bruce Berning, John
                      Barkley, Michael Fletcher, John
                      Beardsley, Terry Canby, and Tom
                      Carrollo regarding C. Dana
                      Hobart’s report regarding Caesar’s
                      case

59    ADI_002621-     March 1, 2018 email string
      ADI_002623      between Bruce Berning, John
                      Barkley, John Beardsley, Michael
                      Fletcher, Terry Canby, and Tom
                      Carrollo regarding Caesar’s case


Page 3 - PLAINTIFF’S REBUTTAL EXHIBIT LIST
        Case 3:18-cv-01871-HZ      Document 48       Filed 02/14/20   Page 4 of 6




Ex.    Bates No. or
No.     ECF No.                  Description                Marked    Offered   Received

60    ADI_002315      March 1, 2018 email from Timothy
                      Sieber to John Barkley with cc to
                      Bruce Berning, Michael Fletcher,
                      and Terry Canby regarding
                      QuickBooks access

61    ADI_002633      March 2, 2018 - March 3, 2018
                      email string between Bruce
                      Berning and John Barkley with cc
                      to John Beardsley and Terry Canby
                      regarding status of closing

62    ADI_000303-     March 1, 2, and 5, 2018 emails
      ADI_000304      between John Barkley and Bruce
                      Berning regarding status of closing

63    ADI_002349      March 12, 2018 email from John
                      Barkley to Bruce Berning stating
                      wire instructions given to
                      Mr. Vallas

64    ADI_002350      March 13, 2018 email string
                      between Bruce Berning and John
                      Barkley regarding status of
                      processing funds by brokerage

65    ADI_002351      March 14, 2018 email string
                      between Bruce Berning and John
                      Barkley requesting proof that
                      payment for closing is in process.

66    ADI_000038-     March 14, 2018 letter from John
      ADI_000047      Barkley to Bruce Berning regarding
                      status of closing and proposal for
                      finalizing Stock Purchase
                      Agreement, including promissory
                      note and guaranty

67    ADI_002394-     March 19, 2018 email between
      ADI_002395      John Barkley and Bruce Berning
                      regarding status of closing,
                      including promissory note and
                      guaranty



Page 4 - PLAINTIFF’S REBUTTAL EXHIBIT LIST
          Case 3:18-cv-01871-HZ       Document 48        Filed 02/14/20   Page 5 of 6




Ex.      Bates No. or
No.       ECF No.                    Description               Marked     Offered   Received

68     ADI_002398         March 20, 2018 email from Bruce
                          Berning to John Barkley regarding
                          Second Addendum and revised
                          Vallas Guaranty

69                        Courthouse News Service
                          Complaints search regarding
                          actions involving Carlsbad-Palomar
                          Airlines, Inc.


                DATED this 14th day of February, 2020.

                                            TONKON TORP LLP



                                            By s/ Ava L. Schoen
                                               Ava L. Schoen, OSB No. 044072
                                                 Direct Dial: 503.802.2143
                                                 Direct Fax: 503.972.3843
                                                 Email: ava.schoen@tonkon.com
                                               1600 Pioneer Tower
                                               888 SW Fifth Avenue
                                               Portland, OR 97204-2099
                                               Attorneys for Plaintiff
037840\00005\10755221v1




Page 5 - PLAINTIFF’S REBUTTAL EXHIBIT LIST
           Case 3:18-cv-01871-HZ        Document 48        Filed 02/14/20   Page 6 of 6




                                 CERTIFICATE OF SERVICE

           I hereby certify that I served the foregoing PLAINTIFF’S REBUTTAL
EXHIBIT LIST on:

                               Theodore L. Vallas
                               Carlsbad-Palomar Airlines, Inc.
                               2100 Palomar Airport Road, #222/223
                               Carlsbad, CA 920011
                               Vallas1@cox.net
                               tgvallas@gmail.com

by mailing a copy thereof in a sealed, first-class postage prepaid envelope, addressed to said
party’s last-known address and depositing in the U.S. mail at Portland, Oregon on the date set
forth below; and by causing a copy thereof to be e-mailed to said party at said party’s last-known
email addresses on the date set forth below.
                  DATED this 14th day of February, 2020.

                                             TONKON TORP LLP


                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff
037840/00005/10666110v1




Page 1 - CERTIFICATE OF SERVICE
